I concur in the result of the majority opinion, but reach that conclusion by a different method of reasoning.
The accused was indicted for having feloniously stolen, taken and carried away "one red Duroc Jersey hog of the value of Twenty-two Dollars and Fifty Cents ($22.50), *Page 314 
one black Poland China hog of the value of Fifteen ($15.00) Dollars, and one black Poland China hog of the value of Fifteen ($15.00) Dollars, and of the total value of Fifty-two Dollars and Fifty Cents (52.50) of the goods * * *." Naming the breed of the animals, I take it, would require only proof that they are to be so classified according to the commonly accepted use of the terms "Duroc" and "Poland China." Certainly no side issue could be raised involving proof that they were pedigreed hogs.
However, it seems to me that the indictment is to be taken as describing live animals (see Beale's Criminal Pleading 
Practice, section 161, page 123, and 17 Rawle C. L., page 58, paragraph 63), and if so, it necessarily follows that the asportation of live animals is the required proof for a conviction. Deferentially, it strikes me that the quoted language of the Court's opinion relates to the asportation ofdead animals. The opinion refers to the fact that the hogs "* * * were found lying together, closely side by side, with entrails removed." The opinion continues: "That situation could not reasonably have existed unless the hogs had been shifted after they were killed." The asportation of dead animals would be proof which, to my mind, would not be relevant to charges contained in the indictment. But I believe that the proof that these animals were found side by side with their entrails removed amply justifies a circumstantial finding that the state had shown an asportation of live animals.
They were, of course, domestic animals.